DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,210,199 in view of Chou, US Patent Number 5,020,112. 
Claims 1, 2, 8 and 15 of the US Patent disclose the same subject matter of the claims 1, 8 and 15 of the instant application except for determine which known good object image data to generate based at least in part on a probability of occurrence in real image data and/or a frequency of detection in previous images.
However, as Chou discloses ([abstract] A series of possible parse trees are formed that describe the image with a probability of occurrence for each tree. The one of the possible parse trees which has the largest probability of occurrence is selected for further utilization). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the US Patent invention with Chou invention to include the claimed limitation(s) so as to allow the system to parse object from an image based on a probability of occurrence for each object in order to select the object for a reproduction of an object image data for further use. 
US Patent claim 5 discloses instant application claims 6.
US Patent claim 12 discloses instant application claim 13.
US Patent 11,210,199
Instant Application
1. A system comprising: a computer vision accelerator engine; and a safety monitor configured to: receive, via a computing interface, an input image and test data from a safety-critical application; generate a modified image by combining one or more given objects with the input image; convey the modified image to the computer vision accelerator engine; and generate a confidence indicator based on an analysis of results generated by the computer vision acceleration engine processing the modified image, wherein the confidence indicator represents a probability that the computer vision accelerator engine is operating correctly.
1. A system comprising: 
an inference accelerator engine; and  
a safety monitor configured to: 
convey real image data from a safety-critical application to the inference accelerator engine; 
determine which known good object image data to generate based at least in part on a probability of occurrence in real image data and/or a frequency of detection in previous images; 
generate the known good object image data and convey the known good object image data to the inference accelerator engine; and 
generate a confidence indicator based on an analysis of results produced by the inference acceleration engine classifying the known good object image data, 
wherein the confidence indicator represents a probability that the real image data was classified correctly by the inference acceleration engine; 
wherein the system is configured to perform one or more corrective actions in response to the confidence indicator not meeting a threshold.  
2. The system as recited in claim 1, wherein the system is configured to perform one or more corrective actions in response to the confidence indicator not meeting a threshold.
2. The system as recited in claim 1, wherein the safety monitor is further configured to: 
convey only real image data from a safety-critical application to the inference accelerator engine while operating in a first mode; 
enter a second mode responsive to detecting a first condition; and  responsive to entering the second mode, generate the known good object image data and convey the known good object image data to the inference accelerator engine.  
3. The system as recited in claim 2, wherein the one or more corrective actions comprise terminating the safety-critical application.
3. The system as recited in claim 2, wherein the first condition comprises receiving a signal from the safety-critical application to enter the second mode, and wherein a first corrective action is terminating the safety-critical application.  
4. The system as recited in claim 1, wherein: the test data indicates how the one or more given objects should be processed by the computer vision accelerator; and the safety monitor is configured to analyze the results to determine if the one or more given objects were processed correctly.
4. The system as recited in claim 1, wherein the safety monitor is further configured to: 
generate a modified image by combining the known good object image data with an input image, wherein the known good object image data comprises one or more given objects; and 
convey the modified image to the inference accelerator engine.  
5. The system as recited in claim 1, wherein the safety monitor is further configured to: analyze a previous input image to detect at least one known good object; add a redundant version of the at least one known good object to extra space outside of original boundaries of the input image; and create the modified image from the input image and the extra space.
5. The system as recited in claim 4, wherein the safety monitor is further configured to: analyze detected outputs of previous images to track a frequency of detection of various objects in the previous images; determine if any objects have both a probability of occurrence that is greater than a first threshold and a frequency of detection in previous images that is greater than a second threshold; and add one or more first objects to a next image responsive to determining that the one or more first objects have both a probability of occurrence that is greater than the first threshold and a frequency of detection in previous images that is greater than the second threshold.  
6. The system as recited in claim 1, wherein the safety monitor is further configured to: receive a first set of output data from the computer vision accelerator engine; convert the first set of output data to a second set of output data; and convey the second set of output data to the safety-critical application executing on the one or more processors.
6. The system as recited in claim 4, wherein the safety monitor is further configured to: detect at least one known good object in test vector data; add the at least one known good object to extra space outside of original boundaries of the input image; and create the modified image from the input image and the extra space.  
7. The system as recited in claim 1, wherein the confidence indicator specifies whether the computer vision accelerator engine passed or failed verification of the results, and wherein the one or more given objects are selected based on the test data received from the safety-critical application.
7. The system as recited in claim 1, wherein the safety monitor is configured to receive, from the safety-critical application, test data which indicates how the known good object image data should be classified by the inference accelerator engine.  
8. A method comprising: receiving via a computing interface, by a safety monitor, an input image and test data from a safety-critical application; generating, by the safety monitor, a modified image by combining one or more given objects with the input image; conveying the modified image to a computer vision accelerator engine comprising circuitry; generating, by the safety monitor, a confidence indicator based on an analysis of results generated by the computer vision acceleration engine processing the modified image, wherein the confidence indicator represents a probability that the computer vision accelerator engine is operating correctly.
8. A method comprising: 
conveying, by a safety monitor, real image data from a safety-critical application to an inference accelerator engine; 
determine, by the safety monitor, which known good object image data to generate based at least in part on a probability of occurrence in real image data and/or a frequency of detection in previous images; 
generating, by the safety monitor, the known good object image data and convey the known good object image data to the inference accelerator engine; 
generating, by the safety monitor, a confidence indicator based on an analysis of results produced by the inference acceleration engine classifying the known good object image data, 
wherein the confidence indicator represents a probability that the real image data was classified correctly by the inference acceleration engine; and 
performing, by the safety-critical application, one or more corrective actions in response to the confidence indicator not meeting a threshold.  
9. The method as recited in claim 8, wherein the confidence indicator being below a threshold indicates that the computer vision accelerator engine is malfunctioning.
9. The method as recited in claim 8, further comprising the safety monitor: conveying only real image data from a safety-critical application to the inference accelerator engine while operating in a first mode; entering a second mode responsive to detecting a first condition; and  responsive to entering the second mode, generating the known good object image data and conveying the known good object image data to the inference accelerator engine.  
10. The method as recited in claim 8, wherein the one or more corrective actions comprise terminating the safety-critical application.
10. The method as recited in claim 9, wherein the first condition comprises receiving a signal from the safety-critical application to enter the second mode, and wherein a first corrective action is terminating the safety-critical application.  
11. The method as recited in claim 8, further comprising analyzing, by the safety monitor, the results to determine if the one or more given objects were processed correctly, wherein the test data indicates how the one or more given objects should be processed by the computer vision accelerator.
11. The method as recited in claim 8, further comprising: generating, by the safety monitor, a modified image by combining the known good object image data with an input image, wherein the known good object image data comprises one or more given objects; and conveying the modified image to the inference accelerator engine.  
12. The method as recited in claim 8, further comprising: analyzing, by the safety monitor, a previous input image to detect at least one known good object; and adding, by the safety monitor, a redundant version of the at least one known good object to extra space outside of original boundaries of the input image; and creating, by the safety monitor, the modified image from the input image and the extra space.
12. The method as recited in claim 11, further comprising: analyzing, by the safety monitor, detected outputs of previous images to track a frequency of detection of various objects in the previous images; determining, by the safety monitor, if any objects have both a probability of occurrence that is greater than a first threshold and a frequency of detection in previous images that is greater than a second threshold; and adding, by the safety monitor, one or more first objects to a next image responsive to determining that the one or more first objects have both a probability of occurrence that is greater than the first threshold and a frequency of detection in previous images that is greater than the second threshold.  
13. The method as recited in claim 8, further comprising: receiving, by the safety monitor, a first set of output data from the computer vision accelerator engine; and converting, by the safety monitor, the first set of output data to a second set of output data; and conveying, by the safety monitor, the second set of output data to the safety-critical application.
13. The method as recited in claim 11, further comprising: detecting, by the safety monitor, at least one known good object in test vector data;  adding, by the safety monitor, the at least one known good object to extra space outside of original boundaries of the input image; and creating, by the safety monitor, the modified image from the input image and the extra space.  
14. The method as recited in claim 8, wherein the confidence indicator specifies whether the computer vision accelerator engine passed or failed verification of the results, and wherein the one or more given objects are selected based on the test data received from the safety-critical application.
14. The method as recited in claim 8, further comprising receiving, by the safety monitor from the safety-critical application, test data which indicates how the known good object image data should be classified by the inference accelerator engine.  
15. An apparatus comprising: a memory storing program instructions; and at least one processor coupled to the memory, wherein the program instructions are executable by the at least one processor to: receive, via a computing interface, an input image and test data from a safety-critical application executing on the one or more processing units; generate a modified image by combining one or more given objects with the input image; convey the modified image to a computer vision accelerator engine; generate a confidence indicator based on an analysis of results generated by the computer vision acceleration engine processing the modified image, wherein the confidence indicator represents a probability that the computer vision accelerator engine is operating correctly; and perform one or more corrective actions in response to the confidence indicator being below a threshold.
15. An apparatus comprising: 
a memory storing program instructions; and 
at least one processor coupled to the memory, wherein the program instructions are executable by the at least one processor to: 
convey real image data from a safety-critical application to an inference accelerator engine; 
determine which known good object image data to generate based at least in part on a probability of occurrence in real image data and/or a frequency of detection in previous images; 
generate the known good object image data and convey the known good object image data to the inference accelerator engine; 
generate a confidence indicator based on an analysis of results produced by the inference acceleration engine classifying the known good object image data, 
wherein the confidence indicator represents a probability that the real image data was classified correctly by the inference acceleration engine; and 
perform one or more corrective actions in response to the confidence indicator not meeting a threshold.  
16. The apparatus as recited in claim 15, wherein the confidence indicator being below a threshold indicates that the computer vision accelerator engine is malfunctioning.
16. The apparatus as recited in claim 15, wherein the program instructions are further executable by the at least one processor to: convey only real image data from a safety-critical application to the inference accelerator engine while operating in a first mode; enter a second mode responsive to detecting a first condition; and responsive to entering the second mode, generate the known good object image data and convey the known good object image data to the inference accelerator engine.  
17. The apparatus as recited in claim 15, wherein the one or more corrective actions comprise terminating a safety-critical application.
17. The apparatus as recited in claim 16, wherein the first condition comprises receiving a signal from the safety-critical application to enter the second mode, and wherein a first corrective action is terminating the safety-critical application.  
18. The apparatus as recited in claim 15, wherein the program instructions are further executable by the at least one processor to analyze the results to determine if the one or more given objects were processed correctly, wherein the test data indicates how the one or more given objects should be processed by the computer vision accelerator.
18. The apparatus as recited in claim 15, wherein the program instructions are further executable by the at least one processor to: generate a modified image by combining the known good object image data with an input image, wherein the known good object image data comprises one or more given objects; and convey the modified image to the inference accelerator engine.  
19. The apparatus as recited in claim 15, wherein the program instructions are further executable by the at least one processor to: analyze a previous input image to detect at least one known good object; add a redundant version of the at least one known good object to extra space outside of original boundaries of the input image; and create the modified image from the input image and the extra space.
19. The apparatus as recited in claim 18, wherein the program instructions are further executable by the at least one processor to: 
analyze detected outputs of previous images to track a frequency of detection of various objects in the previous images;  
determine if any objects have both a probability of occurrence that is greater than a first threshold and a frequency of detection in previous images that is greater than a second threshold; and 
add one or more first objects to a next image responsive to determining that the one or more first objects have both a probability of occurrence that is greater than the first threshold and a frequency of detection in previous images that is greater than the second threshold.  
20. The apparatus as recited in claim 15, wherein the program instructions are further executable by the at least one processor to: receive a first set of output data from the computer vision accelerator engine; and convert the first set of output data to a second set of output data.
20. The apparatus as recited in claim 18, wherein the program instructions are further executable by the at least one processor to: 
detect at least one known good object in test vector data; 
add the at least one known good object to extra space outside of original boundaries of the input image; and 
create the modified image from the input image and the extra space. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647